Appeal from an order of the Family Court, Erie County (Kevin M. Carter, J.), entered November 10, 2014 in a proceeding pursuant to Family Court Act article 6. The order, among other things, set forth a schedule with respect to the parties’ access to the subject children.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on April 11, 2016,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Centra, J.P., Peradotto, Carni, Curran and Troutman, JJ.